In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1520
MICHAEL L. MILLIS,
                                                Petitioner-Appellant,
                                 v.

M. SEGAL, Warden,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 19-cv-01137 — Sue E. Myerscough, Judge.
                     ____________________

     ARGUED DECEMBER 7, 2020 — DECIDED JULY 28, 2021
                ____________________

    Before SYKES, Chief Judge, and BRENNAN and ST. EVE, Cir-
cuit Judges.
    BRENNAN, Circuit Judge. In 1994, Michael Millis was found
guilty of several crimes related to a pair of armed robberies in
the Eastern District of Kentucky. At sentencing, Millis’s previ-
ous convictions qualified him as a career oﬀender under the
then-mandatory Sentencing Guidelines. Millis received a total
sentence of 410 months’ imprisonment and since his
2                                                   No. 20-1520

confinement, he has sought post-conviction relief at least a
dozen times.
    Millis does so again here. Attempting to benefit from in-
tervening legal changes that aﬀect his career oﬀender desig-
nation, Millis invokes what is often known as the “savings
clause” of 28 U.S.C. § 2255(e), which would allow him to pe-
tition for a writ of habeas corpus under 28 U.S.C. § 2241. But
the savings clause is a narrow exception to the general rule
that a federal sentence must be collaterally attacked under 28
U.S.C. § 2255. Millis’s sentence on his guidelines counts fell
within the range for a non-career oﬀender, so the district court
held that his career oﬀender designation had not resulted in a
miscarriage of justice, the third element of this court’s savings
clause test. We agree and aﬃrm the denial of his habeas peti-
tion.
                                I
    In May 1993, Michael Millis and Michael Creeden commit-
ted two armed robberies in Ohio and Indiana. In June 1993,
state police stopped the duo and searched their vehicle, which
contained ammunition, a pistol, and cash proceeds from the
robberies. A magistrate judge later found that traﬃc stop to
be pretextual. But by then, Creeden had already implicated
Millis as the getaway driver in the robberies.
   In February 1994, a grand jury in the Eastern District of
Kentucky returned a five-count superseding indictment
against Millis:
          Count One charged aiding and abetting an
           armed bank robbery in violation of 18 U.S.C.
           §§ 2 and 2113(a), (d);
No. 20-1520                                                      3

          Count Two charged aiding and abetting the use
           of a firearm during and in relation to a crime of
           violence in violation of 18 U.S.C. §§ 2 and 924(c);
          Count Four charged possession of a firearm by
           a felon in violation of 18 U.S.C. § 922(g)(1);
          Count Five charged aiding and abetting a
           Hobbs Act robbery in violation of 18 U.S.C. §§ 2
           and 1951(a);
          Count Six charged aiding and abetting the use
           of a firearm during and in relation to a crime of
           violence in violation of 18 U.S.C. §§ 2 and 924(c).
Millis went to trial in March 1994, and a jury convicted him
on all five counts.
    Millis’s presentence report, prepared using the 1993 U.S.
Sentencing Commission Guidelines Manual, initially calcu-
lated his total oﬀense level as 26 and his criminal history cat-
egory as V. But two of Millis’s previous convictions—a 1992
Ohio conviction for aggravated assault and a 1991 Ohio con-
viction for selling marijuana—plus his federal armed bank
robbery conviction qualified him as a career oﬀender for sen-
tencing. Under U.S.S.G. § 4B1.1 (1993), a career oﬀender des-
ignation applied, in relevant part, if “(2) the instant oﬀense of
conviction is a felony that is either a crime of violence or a
controlled substance oﬀense, and (3) the defendant has at
least two prior felony convictions of either a crime of violence
or a controlled substance oﬀense.” This designation raised his
total oﬀense level to 34 and his criminal history category to
VI.
   Millis’s sentencing occurred before United States v. Booker,
543 U.S. 220 (2005), so the resulting guidelines range was
4                                                            No. 20-1520

mandatory absent a departure. Based on Millis’s total oﬀense
level of 34 and his criminal history category of VI, Counts
One, Four and Five (the non-§ 924(c) counts) carried a guide-
lines range of 262 to 327 months. Counts Two and Six (the
§ 924(c) counts) carried mandatory minimum sentences of 60
months and 240 months, required by statute to be served con-
secutive to any other sentence. With his career oﬀender status,
Millis’s sentencing exposure was 562 to 627 months: 262 to 327
months for the guidelines range on the non-§ 924(c) counts
and 300 months for the mandatory sentences on the § 924(c)
counts. Without his career oﬀender status, however, Millis’s
sentencing exposure would have been 410 to 437 months: 110
to 137 months for the guidelines range on the non-§ 924(c)
counts and 300 months for the mandatory sentences on the
§ 924(c) counts. So the terms for the non-§ 924(c) counts fluc-
tuated based on the guidelines, but the terms for the § 924(c)
counts remained fixed by statute.
    At Millis’s sentencing hearing, the district court began by
announcing that the guidelines range and mandatory sen-
tences “have come out too heavy because they would come
out to 45 years [540 months].”1 “I’m contemplating departing
downward,” the district court stated, “on those elements
where I have any discretion to depart downward, to 110
months plus the mandatory part of five years [60 months] and
20 years [240 months] which would bring up a total of 410
months.” After summarizing Millis’s oﬀense conduct, the dis-
trict court remarked that, “for this kind of conduct, I would
have given 25 years [300 months], subject to parole which

    1 Because the guidelines range and mandatory sentences resulted in a
total of 562 to 627 months, it appears this “45 years” (540 months) calcula-
tion was a misstatement by the district court.
No. 20-1520                                                      5

would have resulted in a sentence of eight or ten years.” A
sentence of 45 years, for the district court, would be “probably
tantamount to life imprisonment for driving the get-away car
in two robberies” and “excessive.” The district court then
said: “This conduct is minimal. … If I could get it down to 25
[years], which is what I think would be appropriate if I had
discretion, I would do that, but we couldn’t get it down that
far.”
    After noting the preservation of the government’s sentenc-
ing objections and adopting the presentence report, the dis-
trict court sentenced Millis as follows. On a guidelines range
of 262 to 327 months, Millis benefitted from a downward de-
parture and received 110 months on Counts One, Four, and
Five—the non-§ 924(c) counts—served concurrently. For the
§ 924(c) counts, Millis received the statutorily required 60
months on Count Two and 240 months on Count Six, with
each term consecutive to any other count, for a total of 300
months. Taken together, Millis received a total sentence of 410
months’ imprisonment.
     The district court then reiterated: “Again, I will say for the
record if I had discretion in this case, I would sentence him to
about 25 years [300 months].” In “clarify[ing] the reasons for
[its] departure,” the district court noted that it looked at Mil-
lis’s age, “which is not the sole reason for departing but is a
factor,” as well as “the underlying circumstances” of the con-
victions that qualified him as a career oﬀender. Remarking
that Millis’s “other prior record is also minor,” the district
court concluded its departure explanation by stating:
   So I believe the career status and the criminal history
   category overstates his actual criminal background,
   and then these mandatory minimums kick in, that
6                                                    No. 20-1520

    adding it up, technically it comes out to a -- in a sen-
    tence that is in excess of what justice requires. So there-
    fore we’ll make the sentence of 410 months. I will state
    for the record, if these guidelines are ever looked at ret-
    roactively some day, that I would, in my discretion,
    sentence him to 25 years if I had discretion.
In its statement of reasons, the district court confirmed that it
“departed based on [Millis’s] age (not the sole reason)” and
“also considered the underlying circumstances of the prior
convictions which made [Millis] a career oﬀender.” At bot-
tom, it “believe[d] [Millis’s] career oﬀender status over-
state[d] the seriousness of his actual criminal background.”
                                II
    In general, a federal prisoner must collaterally attack his
conviction or sentence under 28 U.S.C. § 2255. Only one mo-
tion may be filed under § 2255, unless the appropriate court
of appeals grants permission for a second or successive mo-
tion. See 28 U.S.C. § 2255(h). A federal prisoner may receive
permission to file another § 2255 motion in limited circum-
stances—based on “newly discovered evidence” or “a new
rule of constitutional law, made retroactive to cases on collat-
eral review by the Supreme Court.” Id. “In the great majority
of cases,” a § 2255 motion, which must be filed in the district
of conviction, is the “exclusive postconviction remedy” for a
federal prisoner. Purkey v. United States, 964 F.3d 603, 611 (7th
Cir.), reconsideration denied, 812 F. App’x 380 (7th Cir. 2020),
and cert. denied, 141 S. Ct. 196 (2020).
   But sometimes, a federal prisoner may seek relief under
the general habeas corpus statute, 28 U.S.C. § 2241. This path-
way, however, is a narrow one. E.g., Higgs v. Watson, 984 F.3d
No. 20-1520                                                     7

1235, 1238 (7th Cir. 2021). If relief under § 2255 is “inadequate
or ineﬀective to test the legality of his detention,” then a fed-
eral prisoner may petition under § 2241 in the district of con-
finement, 28 U.S.C. § 2255(e), which is how Millis’s appeal
comes to us. We have developed a three-part test for deter-
mining whether the savings clause of § 2255(e) applies. To pe-
tition successfully under § 2241, a petitioner must establish
that: (1) the claim relies on a statutory interpretation case, not
a constitutional case, and thus could not have been invoked
by a successive § 2255 motion; (2) the petitioner could not
have invoked that case in his first § 2255 motion and the case
applies retroactively; and (3) the error is grave enough to be
deemed a miscarriage of justice. Chazen v. Marske, 938 F.3d
851, 856 (7th Cir. 2019); see also In re Davenport, 147 F.3d 605,
608–09 (7th Cir. 1998). In the end, “there must be some kind
of structural problem with section 2255 before section 2241
becomes available.” Webster v. Daniels, 784 F.3d 1123, 1136 (7th
Cir. 2015) (en banc).
    Millis has made myriad post-conviction challenges since
his sentencing. We recount only those relevant here.
   On direct appeal, Millis challenged his conviction and sen-
tence. The Sixth Circuit aﬃrmed. United States v. Millis, 89
F.3d 836 (6th Cir. 1996) (per curiam) (unpublished table deci-
sion). Then Millis collaterally attacked his sentence under
§ 2255 for the first time, which the district court and the Sixth
Circuit rejected. Millis v. United States, 172 F.3d 49 (6th Cir.
1998) (unpublished table decision). After that denial, Millis
made additional attempts at post-conviction relief. None were
successful.
   In July 2017, Millis, now a prisoner at FCI-Pekin in Illinois,
invoked the savings clause and petitioned under § 2241 in the
8                                                   No. 20-1520

Central District of Illinois. But upon the government’s recom-
mendation, Millis moved to change venue, asking for his ha-
beas petition to be transferred back to the Eastern District of
Kentucky. With that motion granted, the district court that
originally sentenced Millis denied his § 2241 petition, and the
Sixth Circuit aﬃrmed. Millis v. King, No. 17-6328, (6th Cir.
July 18, 2018) (per curiam) (unpublished order). The Supreme
Court later denied certiorari. Millis v. Kallis, 139 S. Ct. 1223,
reh’g denied, 140 S. Ct. 291 (2019).
    In April 2019, Millis petitioned again for habeas relief un-
der § 2241 in the Central District of Illinois, amending that pe-
tition two months later. Among other claims, Millis argued
that he was no longer a career oﬀender based on United States
v. Burris, 912 F.3d 386 (6th Cir. 2019) (en banc). In Burris, the
Sixth Circuit held that a conviction under a subsection of
Ohio’s aggravated assault statute—one of Millis’s career of-
fender predicate convictions—no longer qualifies as a crime
of violence under the career oﬀender designation of the
guidelines. Id. at 407. Although the district court denied Millis
relief on his other claims, it ordered the government to re-
spond to his Burris-based career oﬀender claim. The govern-
ment later did so in a lengthy brief.
    Millis’s career oﬀender claim failed as well. The district
court concluded that, even if the government had conceded
the first two elements of the savings clause test, Millis had not
suﬀered a miscarriage of justice from his career oﬀender des-
ignation. According to the district court, Burris meant that
Millis’s prior Ohio conviction for aggravated assault no
longer qualified him as a career oﬀender. That error alone did
not ensure relief because, to the district court, “while Millis
was designated a career oﬀender, he was, in eﬀect, not
No. 20-1520                                                    9

sentenced as one.” Millis’s career oﬀender designation, the
district court explained, resulted in an initial guidelines range
of 262 to 327 months for the non-§ 924(c) counts. But the
downward departure led to Millis receiving a 110-month sen-
tence, which fell at the bottom of the guidelines range of 110
to 137 months for a non-career oﬀender. For the district court,
Millis received a within-guidelines sentence like that of a non-
career oﬀender, even though he may have benefitted from a
further departure absent his career oﬀender designation. Be-
cause “that possibility does not open the door to post-convic-
tion relief where the sentence itself is lawful,” Millis suﬀered
no miscarriage of justice, and so his invocation of the savings
clause failed.
                               III
    Millis now appeals the denial of his most recent § 2241 pe-
tition, which we review de novo. Camacho v. English, 872 F.3d
811, 813 (7th Cir. 2017).
                               A
   Savings clause cases are rarely simple. As we have said re-
cently, “[o]ur test has its complexities and raises some diﬃ-
cult questions that to date remain unanswered.” Guenther v.
Marske, 997 F.3d 735, 741 (7th Cir. 2021) (footnote omitted).
The intricacies within our savings clause jurisprudence
mainly result from our test’s first two requirements, see
Chazen, 938 F.3d at 864–65 (Barrett, J., concurring), both of
which the government disputes conceding at the district
court.
   We need not answer those questions or resolve those con-
cessions, though, because Millis has not suﬀered a
10                                                          No. 20-1520

miscarriage of justice.2 In light of Burris, Millis may have re-
ceived an erroneous career oﬀender designation, yet he did
not receive a career oﬀender sentence. Recall that Millis, as a
career oﬀender, initially faced a guidelines range of 262 to 327
months on the non-§ 924(c) counts and mandatory consecu-
tive sentences of 60 and 240 months on the § 924(c) counts. But
at sentencing, the district court downwardly departed from
this career-oﬀender guidelines range for the non-§ 924(c)
counts and imposed a sentence of 110 months’ imprisonment.
This 110-month sentence fell not only well below Millis’s
guidelines range—262 to 327 months—as a career oﬀender,
but also at the bottom of his guidelines range—110 to 137
months—as a non-career oﬀender. With or without his career
oﬀender label, Millis still faced a statutorily required 300
months on the § 924(c) counts, and it is these mandatory con-
secutive sentences that drove his total sentence of 410 months’
imprisonment. Put another way, Millis received a career of-
fender sentence only in name, not eﬀect, so he suﬀered no
miscarriage of justice from that designation.
   This court has previously addressed the eﬀect of an erro-
neous career oﬀender designation under § 2255. In Narvaez v.
United States, the petitioner had been sentenced under the pre-
Booker, mandatory guidelines as a career oﬀender based on
two prior Wisconsin convictions for escape from custody. 674


     2Because Millis cannot show that he suffered a miscarriage of justice,
we need not decide whether he satisfies the first two savings clause re-
quirements. Cf. Krieger v. United States, 842 F.3d 490, 499 (7th Cir. 2016)
(“Of course we are not bound to accept the government’s concession when
the point at issue is a question of law.”). For purposes of this appeal, we
assume that Millis meets these requirements and express no view on
whether the government has conceded them.
No. 20-1520                                                                11

F.3d 621, 624, 625 (7th Cir. 2011).3 Narvaez’s career oﬀender
designation increased his guidelines range from 100 to 125
months to 151 to 188 months, and he ultimately received a
sentence at “the midpoint of the enhanced guidelines
range”—170 months’ imprisonment. Id. at 624. But interven-
ing changes in the law casted doubt on Narvaez’s career
oﬀender status, so this court reversed and remanded for re-
sentencing. Id. at 630. Narvaez, this court explained, “never
should have been classified as a career oﬀender and never
should have been subjected to the enhanced punishment re-
served for such repetitive and violent oﬀenders.” Id. at 627. So,
“[t]he imposition of the career oﬀender status branded Mr.
Narvaez as a malefactor deserving of far greater punishment
than that usually meted out for an otherwise similarly situ-
ated individual who had committed the same oﬀense.” Id. at
629. Because Narvaez’s career oﬀender status “illegally in-
creased [his] sentence approximately five years beyond that
authorized by the sentencing scheme,” that error went to the
“fundamental legality of his sentence” and “constitute[d] a
miscarriage of justice.” Id. at 630.4


    3 In resolving the § 2255 appeal in Narvaez, this court explained that
its use of the term “miscarriage of justice”—a component of our savings
clause test under § 2241—came “from the Supreme Court’s holding that a
non-jurisdictional, non-constitutional error of law is not a basis for collat-
eral attack under § 2255 unless the error is ‘a fundamental defect which
inherently results in a complete miscarriage of justice.’” 674 F.3d at 623 n.1
(quoting Hill v. United States, 368 U.S. 424, 428 (1962)).
    4 Narvaez also mentions that the government had pointed to Sun Bear
v. United States, 644 F.3d 700 (8th Cir. 2011) (en banc). Narvaez, 674 F.3d at
630 n.14. The panel in Narvaez distinguished that case because “[u]nlike
the defendant in Sun Bear, Mr. Narvaez’s sentence was not within the sen-
tencing range had the career offender status not been applied.” Id.
12                                                          No. 20-1520

    This court again confronted an erroneous career oﬀender
designation, but in the post-Booker context, in Hawkins v.
United States, 706 F.3d 820, 821 (7th Cir.), opinion supplemented
on denial of reh’g, 724 F.3d 915 (7th Cir. 2013). There, the peti-
tioner appealed the denial of his § 2255 petition and con-
tended that his two federal convictions for walkaway escape
no longer qualified him as a career oﬀender. 706 F.3d at 821,
822. On resentencing, Hawkins received 151 months’ impris-
onment, with his career oﬀender designation increasing his
guidelines range from at least 15 to 21 months all the way to
151 to 188 months. Id. (noting that “the district court found it
unnecessary to decide” whether the initial guidelines range
was 15 to 21 months or 24 to 30 months). Rejecting Hawkins’s
attempts to fall under Narvaez, this court aﬃrmed. Id. at
823-25. Narvaez, this court noted, concerned a career oﬀender
label—and thus, a guidelines enhancement—that applied
when the guidelines were mandatory, not advisory. Id. at 822.
So “[i]t was arguable” that Narvaez’s sentence “exceeded the
maximum authorized by ‘law.’” Id.
    Not so for Hawkins. His initial sentencing occurred when
the guidelines were mandatory, but his resentencing occurred
when the guidelines were advisory. Id. That meant the district
court had to “make an independent determination of whether
a guideline sentence would comport with the sentencing
standard set forth in 18 U.S.C. § 3553(a).” Id. at 823. Hawkins,


“Nevertheless, to the extent a tension between [Narvaez] and the Eighth
Circuit’s reasoning in Sun Bear exists,” this court continued, “we respect-
fully disagree with our colleagues on the Eighth Circuit.” Id. Although Sun
Bear is analogous to Millis’s case, we do not read that language from
Narvaez as conclusively resolving the relationship between those two
cases.
No. 20-1520                                                                13

who remained a career oﬀender on resentencing, received the
same sentence as he did before—151 months’ imprisonment.
Id. As this court explained, “[i]n resentencing Hawkins[,] the
district judge made clear that he considered the 151-month
sentence that he had imposed appropriate, even though no
longer commanded because the career oﬀender guideline was
no longer mandatory.” Id. The “independent determination”
required by § 3553(a), coupled with the advisory nature of the
post-Booker guidelines, placed Hawkins outside of Narvaez’s
ambit. See id. at 822–23. “Given the interest in finality,” Haw-
kins’s erroneous career oﬀender status under the advisory
guidelines was “not a proper basis for voiding a punishment
lawful when imposed.” Id. at 824. Hawkins therefore suﬀered
no miscarriage of justice. Id. at 825.5
    Like Hawkins, Millis does not fall under the rule of Narvaez.
With his 110-month sentence falling at the bottom of the non-
career offender guidelines range of 110 to 137 months, Millis
received a career offender sentence in name, but not in effect.
True, Millis’s sentencing occurred under the mandatory
guidelines, as did Narvaez. And Narvaez’s career offender sta-
tus increased his guidelines range from 100 to 125 months to
151 to 188 months, with the district court ultimately imposing
a sentence of 170 months’ imprisonment. Narvaez, 674 F.3d at
624. So as a result, “[t]he career offender status illegally


    5  In a supplement to the initial Hawkins opinion, the panel explained
why Peugh v. United States, 569 U.S. 530 (2013), did not require a rehearing.
Hawkins v. United States, 724 F.3d 915, 916–19 (7th Cir. 2013) (supplemental
opinion explaining denial of panel rehearing); see also id. at 919–25 (Rov-
ner, J., dissenting from panel rehearing). The full court, by a 5-4 vote, also
denied review in a separate order. Hawkins v. United States, 725 F.3d 680
(7th Cir. 2013).
14                                                   No. 20-1520

increased Mr. Narvaez’s sentence approximately five years
beyond that authorized by the sentencing scheme.” Id. at 630.
    But the same cannot be said here. Millis was never “sub-
jected to the enhanced punished reserved” for career oﬀend-
ers because he received a sentence like that of a non-career
oﬀender. Id. at 624. And although Narvaez’s career oﬀender
status “simply took as unchallenged a premise that was not
true and gave him no way of avoiding the consequences of
that designation,” Millis’s downward departure meant that
he avoided those consequences. Id. at 629. Designating Millis
as a career oﬀender may have “branded [him] as a malefac-
tor.” Id. But a label is all that Millis received from that desig-
nation. His 110-month sentence on the non-§ 924(c) counts
was not “far greater punishment than that usually meted out
for an otherwise similarly situated individual who had
committed the same oﬀense.” Id. Instead, Millis received pun-
ishment at the bottom of the guidelines range for any other
similarly situated non-career oﬀender; Narvaez, by contrast,
did not. With our focus on substance, and not on form, we
cannot say that Millis bore the consequences of a “grave er-
ror” from his designation as a career oﬀender. Chazen, 938
F.3d at 856. Millis, then, suﬀered no miscarriage of justice. Cf.
Hawkins, 706 F.3d at 823 (“[N]ot every error is corrigible in a
postconviction proceeding, even if the error is not harm-
less.”).
                                B
   Against all this, Millis points to some broad language in
Narvaez. Even though the government was correct that Nar-
vaez did “not have an absolute right to a lower sentence,” he
did have “an absolute right not to stand before the court as a
career oﬀender when the law does not impose that label on
No. 20-1520                                                            15

him.” Narvaez, 674 F.3d at 629. Yet we must read those state-
ments in context. They came in response to the government’s
assertion that, because Narvaez’s sentence fell within the au-
thorized statutory maximum, he could have received that
same sentence without a career oﬀender designation. Id. This
court disagreed. Id. That Narvaez’s sentence fell “below the
applicable statutory-maximum sentence [was] not alone de-
terminative of whether a miscarriage of justice ha[d] oc-
curred.” Id. Among other things, what also mattered was that
Narvaez’s career oﬀender designation “branded [him] as a
malefactor” and “created a legal presumption that he was to
be treated diﬀerently from other oﬀenders because he be-
longed in a special category reserved for the violent and in-
corrigible.” Id.
    Millis, however, was not treated diﬀerently from other of-
fenders. His downward departure rebutted the career of-
fender presumption that had burdened Narvaez and aﬀected
his ultimate sentence. Still, an erroneous career oﬀender des-
ignation under the mandatory guidelines usually results in
both an increased mandatory guidelines range and an in-
creased total sentence. When that occurs, a § 2241 petition re-
mains a permissible vehicle for relief. See Brown v. Carraway,
719 F.3d 583, 587–88 (7th Cir. 2013) (“Accordingly, provided
that the other Davenport conditions are present, we conclude
that a petitioner may utilize the savings clause to challenge
the misapplication of the career oﬀender Guideline, at least
where, as here, the defendant was sentenced in the pre-Booker
era.” (footnote omitted)).6 This is because, pre-Booker, “the



    6 Brown, circulated to all judges in active service under Circuit Rule
40(e), recognized that Narvaez, though an appeal under § 2255, could
16                                                        No. 20-1520

guidelines had the force and eﬀect of law; the only lawful sen-
tence was a guidelines sentence.” Id. at 588. Brown itself bears
that out, with a career oﬀender guidelines range (360 months
to life) resulting in a career oﬀender sentence (360 months).
Id. at 585. So does Narvaez, with a career oﬀender guidelines
range (151 to 188 months) resulting in a career oﬀender sen-
tence (170 months). But not here. Millis’s case thus presents
an uncommon circumstance: his downward departure en-
sured that he received a non-career oﬀender—that is, law-
ful—sentence, notwithstanding a career oﬀender guidelines
range. The sentence that Millis actually received controls, not
how that sentence was described. So we hold that Millis suf-
fered no miscarriage of justice.
    To be sure, Millis’s career oﬀender designation still “in-
crease[d], dramatically, the point of departure for his sen-
tence,” as did the designation in Narvaez. 674 F.3d at 629. And
the district court at sentencing said several times that it would
have given Millis only 25 years (300 months) if it had discre-
tion and if the mandatory guidelines were ever looked at ret-
roactively. From this, Millis contends that “but for” his career
oﬀender status, he would have received a substantially lower
sentence.
   Yet that assertion misunderstands the nature of down-
ward departures under the mandatory guidelines. Before
Booker, district courts could depart from the mandatory
guidelines only in limited circumstances. Section 3553(b) per-
mitted departures on a finding that “there exist[ed] an aggra-
vating or mitigating circumstance of a kind, or to a degree, not


provide relief under the savings clause for § 2241 petitions. Brown, 719
F.3d at 587–88.
No. 20-1520                                                   17

adequately taken into consideration by the Sentencing Com-
mission in formulating the guidelines that should result in a
sentence diﬀerent from that described.” 18 U.S.C. § 3553(b)
(1994); see U.S.S.G. § 5K2.0 (1993) (“Grounds for Departure”
policy statement detailing same). And in a series of policy
statements, the Sentencing Commission outlined permissible
considerations for a district court’s departure decision based
on specific oﬀender characteristics, see U.S.S.G. §§ 5H1.1–1.12
(1993) (policy statements detailing relevant considerations
personal to an oﬀender), as well as other grounds, see U.S.S.G.
§§ 5K1.1–2.16 (1993) (policy statements specifying permissible
departures based on “substantial assistance to authorities”
and “other grounds”).
    The district court here departed downward from the
guidelines range primarily because of Millis’s career oﬀender
designation. That label, in the district court’s words, “over-
state[d] the seriousness of his actual criminal background.”
Millis also claims that the district court departed downward
based in part on his “minor role.” That is not the case. Millis’s
role as a getaway driver received mention in the district
court’s sentencing comments. Yet that rationale—and cru-
cially, its corresponding guidelines provision, U.S.S.G.
§ 3B1.2 (1993) (“Mitigating Role”)—was not referenced in the
district court’s statement of reasons. Nor was it acknowl-
edged when the district court “clarif[ied] the reasons for [its]
departure” at Millis’s sentencing hearing. Because Millis did
not receive a minor role reduction at sentencing, he cannot
claim one after the fact.
   Although we do not question the substantial downward
departure that Millis has already received, we seriously doubt
the viability of any further departure absent his career
18                                                           No. 20-1520

oﬀender designation, especially one necessary to reach the
300-month sentence that the district court said it would have
imposed. Cf. United States v. Thomas, 930 F.2d 526, 531 (7th Cir.
1991) (noting that, pre-Booker, district courts had “to articulate
the specific factors justifying the extent of [a] departure and
to adjust the defendant’s sentence by utilizing an incremental
process that quantifies the impact of the factors considered by
the court on the defendant’s sentence”), abrogated in part on
other grounds by United States v. Canoy, 38 F.3d 893, 904–07 (7th
Cir. 1994).7 Taking away Millis’s career oﬀender designation
(and thus his increased criminal history category) leaves only
his age as a factor from the departure rationale announced by
the district court. That consideration, though, “[was] not or-
dinarily relevant in determining whether a sentence should
be outside the applicable guideline range” at the time of
Millis’s sentencing. U.S.S.G. § 5H1.1 (1993) (“Age” policy
statement). Putting aside these impermissible factors, how
other guidelines provisions could supply additional grounds
for an even lower sentence than 110 months on the non-
§ 924(c) counts, Millis does not explain.
    Millis and the government spar over other alleged errors
in the district court’s calculation of his guidelines range, but
we need not decide these issues. Unlike Millis’s claim under
Burris, which at least presents a colorable rationale for revis-
iting his career oﬀender designation, there is no pathway for


     7Millis points us to the Supreme Court’s decision in Dean v. United
States, which held that mandatory minimum sentences required by
§ 924(c) may be considered when determining the appropriate sentence
for other counts of conviction. 137 S. Ct. 1170, 1178 (2017). Yet as we have
said, and as Millis admits, Dean does not apply retroactively. Worman v.
Entzel, 953 F.3d 1004, 1011 (7th Cir. 2020).
No. 20-1520                                                      19

considering these additional guidelines miscalculations
nearly thirty years after sentencing. “There is a diﬀerence be-
tween reversing an error on appeal and correcting the error
years later.” Hawkins, 706 F.3d at 824. “Finality,” this court has
said, “is an important consideration, especially in the law of
collateral review.” Hill v. Rios, 722 F.3d 937, 939 (7th Cir. 2013).
So too here.
                                IV
    Although Millis received a career oﬀender designation, he
did not receive a career oﬀender sentence. His 110-month sen-
tence on the non-§ 924(c) counts fell at the bottom of the
guidelines range for a non-career oﬀender and well below the
guidelines range for a career oﬀender. Because Millis suﬀered
no miscarriage of justice, we AFFIRM the district court’s denial
of his § 2241 petition.